B-2100A (Form18-16792-ref
     Case    2100A)(12/15)         Doc 18        Filed 02/14/19 Entered 02/14/19 11:18:31                           Desc Main
                                                 Document      Page 1 of 2

                                UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                                            §
                                                                  §       CASE NO. 18-16792-REF
ELINETTE VALELNTIN                                                §
      DEBTOR                                                      §



                       TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
referenced in this evidence and notice.
Specialized Loan Servicing, LLC as servicing agent for                    U.S. Bank National Association, as trustee for
Structured Asset Investment Loan Trust Mortgage                           Structured Asset Investment Loan Trust Mortgage
Pass-Through Certificates, Series 2006-3, U.S. Bank                       Pass-Through Certificates, Series 2006-3 c/o Wells
National Association, as Trustee                                          Fargo Bank, N.A.
                  Name of Transferee                                                        Name of Transferor


Name and Address where notices to transferee should                       Court Claim # (if known): 10-1
be sent:                                                                  Amount of Claim: $123,868.64
                                                                          Date Claim Filed: 12/03/2018
     Specialized Loan Servicing LLC
     8742 Lucent Blvd, Suite 300
     Highlands Ranch, Colorado 80129
Phone: (800) 315-4757                                                     Phone: 800-274-7025
Last Four Digits of Acct #: xxxxxx6228                                    Last Four Digits of Acct.#: 0378
Name and Address where transferee payments should
be sent (if different from above):
     Specialized Loan Servicing, LLC
     PO Box 636007
     Littleton, Colorado 80163
Phone:
Last Four Digits of Acct #: xxxxxx6228
I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge
and belief.
By: /s/ Natalie E. Lea
    Transferee/Transferee's Agent                             Date:                         02/14/2019

    Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




POC_TOCForm000                                                        1                                                      4128-N-3497
Case 18-16792-ref           Doc 18       Filed 02/14/19 Entered 02/14/19 11:18:31                      Desc Main
                                         Document      Page 2 of 2


                          CERTIFICATE OF SERVICE OF TRANSFER OF CLAIM
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before February 14, 2019       via electronic notice unless otherwise stated:


Debtor              Via U.S. Mail
Elinette Valelntin
913 S 10th Street
Allentown, Pennsylvania 18103


Debtors' Attorney
Brad J. Sadek
Sadek and Cooper
1315 Walnut Street Suite 502
Philadlphia, Pennsylvania 19107

Chapter 13 Trustee
Scott Waterman
2901 Saint Lawrence Ave., Suite 100
Reading, Pennsylvania 19606


                                                      Respectfully Submitted,

                                                      /s/ Natalie E. Lea
                                                      Natalie E. Lea




TRANSFER OF CLAIM - CERTIFICATE OF SERVICE                                                                4128-N-3497
                                                                                                       POC_CertOfServ
